— Order unanimously reversed, without costs, and petition granted. Memorandum. Section 6-130 of the Election Law requires each signer of a designating petition to provide his “residence address.” A post-office box number is not a residence address as required by the statute. The signatures on lines 1, 9 and 10 of the designating petition are accompanied only by post-office box numbers and are, therefore, invalid. Since the designating petition does not contain the required number of valid signatures, it must be invalidated. (Appeal from order of Seneca Supreme Court, Henry, J. — Election Law.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Schnepp, JJ.